DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ., 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021, has been entered.
Response to Amendment
	This Office action is in response to the claims filed July 21, 2021.  Claims 137, 148, 153, 156, and 162 have amended subject matter previously presented in the claims filed July 1, 2021, still marked as new amendments.  Claims 138, 143, and 149 should have a status identifier of “(Currently Amended)” and include the properly marked claimed.  Claim 138 has a status identifier of “(Original)” and claims 143 and 149 have status identifiers of “(Previously Presented)”, but each claim is amended from the claims presented July 1, 2021, and should have included deleted subject matter indicated with a strikethrough.
Allowable Subject Matter
Claims 137, 138, 143-146, 148-154, 156-160, 162, and 163 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 137
Regarding claim 162, the prior art fails to disclose the opening of the aspiration tube being disposed closer to the distal end of the hollow needle than the proximal end of the hollow needle.  In Anderson, the opening of the aspiration tube is closer to the proximal end of the hollow needle than the distal end of the hollow needle.
Regarding claim 163, the prior art fails to disclose the aspiration tube running alongside the hollow needle such that the opening is disposed immediately adjacent the distal end of the hollow needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.